Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: claims 3-5 drawn to an anti-icing stack in the reply filed on 7/2/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,718,992 to Traser et al. (hereinafter “Traser”) in view of US 2009/0294724 to Attar (Attar).  
Traser discloses a protective tape comprising a protective film layer and a foam adhesive layer adhered to the protective film layer (abstract and figures 1A and 1B).  The protective film layer is made of a thermoplastic elastomer polyurethane corresponding to the claimed an elastomer erosion protection layer (column 5, lines 20-25).  The protective film layer has a thickness of at least 50 microns to 1500 microns (column 5, lines 45-50).  In particular, the protective film layer has a thickness of 150 microns (example 1, and column 16, lines 40-45).   The foam adhesive layer has a thickness at its inner part of at least 400 microns (column 7, lines 25-30).  In particular, the foam adhesive layer has a thickness of 650 microns (1200-150-400=650) (example 1 and figure 5B).  The foam adhesive layer comprises an acrylic adhesive (column 6, lines 30-35).  The foam adhesive layer would inherently have a lower tensile modulus than the protective film layer as like material has like property.  The foam adhesive layer having a greater thickness than the protective film layer (figure 2B).  
Traser does not specifically disclose the protective tape comprising an anti-icing layer provided on the side of the protective film layer opposite the foam adhesive layer.  
Attar, however, discloses an anti-icing composition applied over a surface to reduce or prevent the formation of ice layers on the surface wherein the anti-icing composition includes a polymeric layer chemically bonded to the surface with multiple 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to motivated by the desire to apply an anti-icing composition disclosed in Attar on the protective film layer disclosed in Traser motivated by the desire to reduce or prevent formation of ice on the surface of a rotor blade, thereby increasing its durability.   
Regarding claim 4, the protective film layer is made of a thermoplastic elastomer polyurethane corresponding to the claimed an elastomer erosion protection layer (column 5, lines 20-25).  The foam adhesive layer comprises an acrylic adhesive (column 6, lines 30-35).  The tensile modulus of the acrylic foam of no more than 0.5 times the tensile modulus of the thermoplastic elastomer polyurethane would be present as like material has like property.
Regarding claim 5, the protective film layer has a thickness of 150 microns whereas the foam adhesive layer has a thickness of 650 microns (example 1, and figure 5B).  The thickness of the foam adhesive layer is at least 4 times the thickness of the protective film layer. 
Applicant alleges that the data formulated in table 3 of the specification of the claimed invention show that introduction of a soft layer in the anti-icing stack improves the anti-icing characteristics without having modify the chemical nature of the anti-icing layer.  Applicant’s allegation is completely irrelevant to the finding of obviousness because Traser’s protective tape includes a soft layer or a foam adhesive layer.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788